       Case 1:19-cr-00271-RJD Document 1-1 Filed 06/18/19 Page 1 of 1 PageID #: 4


                                          MEMORANDUM
                                        TO MARC V. BROWN
                                        Case Administrative Manager
                                             U.S. Clerk's Office
                                        Eastern District of New York


                                               RE: HARPP, Megan
                                  DOCKET NO.:         5:16-CR-60-1 (District of Vermont)
                                                      REQUEST FOR ASSIGNMENT OF A
                                                      U.S. DISTRICT JUDGE

Reference is made to the above-named individual who was sentenced in the District of Vermont (D/VT)
on August 9, 2018, by the Honorable Geoffrey W. Crawford, Chief U.S. District Court Judge, to 24
months custody, followed by 36 months’ supervised release, with the following special conditions; (1)
participate in a substance abuse treatment program approved by the U.S. Probation Department; and (2) a
search condition. Harpp was also ordered to pay a $100 special assessment fee. This sentence followed
her guilty plea to Conspiracy to Distribute Heroin, in violation of 21 U.S.C. 846 & 841 (b)(1)(C), a Class
C felony. Harpp was released from federal custody on May 6, 2019 and commenced her term of
supervised release later that same day in the Eastern District of New York (EDNY) due to her residence in
Brooklyn, NY.

Ms. Harpp currently resides at 686 Lafayette Avenue, Apt. 2B Brooklyn, New York, and has no plans to
relocate out of the EDNY. On June 10, 2019, Judge Crawford in the D/VT, ordered the transfer of
jurisdiction to the EDNY, due to Ms. Harpp’s residence in Brooklyn, New York, and pursuant to 18
U.S.C. § 3605, we are respectfully requesting that this case be assigned to an EDNY U.S. District Judge.

Please see the attached Transfer of Jurisdiction (Form 22) from the District of Vermont for docketing in
your office. Once reassigned, please forward the appropriate documentation to the transferring district and
include Sr. U. S. Probation Officer Eric Scherdel in the Electronic Court File notification upon judicial
assignment.

RESPECTFULLY SUBMITTED:
VITA QUARTARA
ACTING CHIEF U.S. PROBATION OFFICER

Prepared By:


____________________________
Eric Scherdel
Sr. U.S. Probation Officer

Approved By:


____________________________
Dennis M. Stickley, Jr.
Supervising U.S. Probation Officer
June 7, 2019
